DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Chung et al. (Deep neural network based acoustic model parameter reduction using manifold regularized low rank matrix factorization, 2016, hereinafter “Chung”) 
Xue et al. (US 20140372112 A1, hereinafter “Xue”)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Claim 1 recites “An apparatus for reducing parameters of a model of a deep neural network (DNN) using a sparsity regularized factorized matrix, the apparatus comprising:
a memory in which a program for DNN model parameter reduction is stored; and
a processor configured to execute the program, wherein the processor represents hidden layers of the model of the DNN using a full-rank decomposed matrix, uses training that is employed with a sparsity constraint for converting a diagonal matrix value to zero, and determines a rank of each of the hidden layers of the model of the DNN according to a degree of the sparsity constraint”.
Every steps of the claim such as representing hidden layers…., using training and determining the rank can be performed in the human mind as a mental step or using pen and paper. 
The claim further includes a processor for executing the program and a memory for storing the program which can be any generic computer
This judicial exception is not integrated into a practical application because, though the claim recites a processor and a memory, the processor is recited at a high level of generality, i.e., as a generic processor with corresponding storage device for performing a generic computer functions of representing, using training, and determining matrix rank. the claim amount solely matrix operation. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic processor and memory elements are no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Claim 6 recites “A method of reducing parameters of a model of a deep neural network (DNN) using a sparsity regularized factorized matrix, the method comprising: (a) representing hidden layers of the model of the DNN using a full-rank decomposed matrix; (b) using training that is employed with a sparsity constraint for converting a diagonal matrix value to zero; and (c) determining a rank of each of the hidden layers of the model of the DNN according to a degree of the sparsity constraint”.
Every steps of the claim such as representing hidden layers…., using training and determining the rank can be performed in the human mind as a mental step or using pen and paper. 
The claim does not include additional elements that are sufficient to amount to significantly more.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Claims 2-5 and 7-11 do not include language that would preclude the steps of receiving, calculating, and decomposing, of claims 1 and 6, respectively, from practically being performed in the human mind, nor with respect to the individual claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (Deep neural network based acoustic model parameter reduction using manifold regularized low rank matrix factorization, 2016, hereinafter “Chung”) in view of Xue et al. (US 20140372112 A1, hereinafter “Xue”).
Regarding claims 1 and 6:
An apparatus for reducing parameters of a model of a deep neural network (DNN) using a sparsity regularized factorized matrix (Chung abstract and page 659, where Chung teaches a deep neural network model parameter reduction based on manifold regularized low rank matrix factorization wherein truncated singular value decomposition (TSVD) to factorize a full rank sparse matrix ae used), the apparatus comprising:
a memory in which a program for DNN model parameter reduction is stored; and
a processor configured to execute the program, 
represents hidden layers of the model of the DNN using a full-rank decomposed matrix (Chung abstract pages 659 right column second paragraph, and section 3.2,  where Chung discloses decompose the full rank matrix using TSVD), uses training that is employed with a sparsity constraint for converting a diagonal matrix value to zero (Chung page 660 sections 3.2, 3.3 and 5.3, where Chung teaches training to obtain to update the model parameters and using TSVD to determine diagonal values that are less than a certain value and remove or set them to zero), and determines a rank of each of the hidden layers of the model of the DNN according to a degree of the sparsity constraint (Chung Abstract, page 660sections 3.2. and 3.3. where the matrix reduction is based on the sparsity of the input matrix and weight matrix and the matrix for each layer is determined including their rank using rank approximation).
The combination fails to explicitly teaches wherein a memory containing a memory in which a program for DNN model parameter reduction is stored; and a processor configured to execute the program. 
However, Xue teaches a restructuring deep neural network acoustic model wherein computer-readable storage medium for storing computer-executable instructions executed using processor are used to reduce the size of and original Deep neural network model wherein the way matrix used are generally small and the small ones can be set to zero without big effect on the output values of each layer (Xue [0017], [0028]-[0030], [0071], figs. 6 and 7).
Therefore, taking the teachings of Chung and Xue as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to us processor and memory containing program executable to be used by the processor to represent hidden layers model of a DNN since using processor would facilitate and improve the calculation process and using full rank decomposed matrix and reduce the size of the matrix by reducing a diagonal matrix to zero where Rank of each layer is determined and the reduction is based on how sparse the matrix is because the more sparse the matrix is the more values that can be set to zero in the diagonal matrix since those values tend to be small and would have negligible effect output values of each layer   
Regarding claims 2 and 7:
Chung in view of Xue teaches wherein the processor uses an error backpropagation-based training to perform the training employed with the sparsity constraint (Chung section 5.3], Xue [0003],  [0030], [0052], claim 14).
Regarding claims 3 and 9:
Chung in view of Xue teaches wherein the processor determines the rank of each of the hidden layers according to a value of  € that determines a degree of sparsity (Chung section 3.2; Xue [0028], [0050] where the smallest n-k values are replaced with zero. In order words the smallest values are the values smaller than a chosen value which would represent € of applicant invention).
Regarding claim 4:
Chung in view of Xue teaches wherein the processor determines a number of reduced parameters of the model of the DNN according to a magnitude of the value € using a sparsity regularization function (Chung section 3.2; Xue [0028], [0050]; the smallest values are the values smaller than a chosen value which would represent € of applicant invention).
Regarding claim 8:
Chung in view of Xue teaches wherein step (b) comprises performing training according to an algorithm for the sparsity constraint:

    PNG
    media_image1.png
    171
    502
    media_image1.png
    Greyscale

(Chung Section 5.3, where training is performed and when the iteration is converged toward a targeted error values end the program).

Regarding claim 10:
Chung in view of Xue teaches wherein step (c) comprises determining a number of reduced parameters of the model of the DNN according to a magnitude of the value € using a sparsity regularization function T in Equation:

    PNG
    media_image2.png
    126
    354
    media_image2.png
    Greyscale

(Chung section 3.2; Xue [0028], [0050]; the smallest values that get set to zero are the values smaller than a chosen value which would represent € of applicant invention
Regarding claims 5 and 11:
Chung in view of Xue teaches wherein the processor represents a matrix in which the rank of the matrix is approximated to a low rank according to a result of learning (Chung section 3.2 and 5.4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        July 21, 2022